Campbell, J.,
delivered the opinion of the court.
Certain things are exempt from seizure under execution. Section 1244 of the code. It matters not by what tenure the articles are held by the defendant, they cannot be taken from him. His right may be merely possessory, and the allowance of exemption may enure to the benefit of some one else, who may wrest the property from him; but they are exempt because the statute so provides, and it does not make exemption depend on the title of the defendant.

Affirmed*